DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Double Patenting Rejection is withdrawn in light of the Terminal Disclaimer filed in Application No. 16/570,401 on August 6, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patent Agent Xiao Lin (Reg. No. 75,444) on December 9, 2021.
The application has been amended as indicated in the attached claim set.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach, neither singly or in combination,
“A method of transferring data from a plurality of data sources to a blockchain for storage, comprising: receiving, by a decentralized node that is outside of the blockchain, a query parameter comprising a keyword for querying data related to the keyword; sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources; obtaining, by the decentralized node, query result data from each of the plurality of data 
The closest prior art of record (Han et al. (Patent No. US 10,691,763 B2, hereinafter “Han”) discloses receiving, by a decentralized node that is outside of the blockchain, a query parameter comprising a keyword for querying data related to the keyword; sending, by the decentralized node, a query request comprising the query parameter to each of the plurality of data sources; obtaining, by the decentralized node, query result data from each of the plurality of data sources according to at least the keyword in the query parameter, however, Han fails to 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-3, 5, 6, 9-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166